DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2022 has been entered.
Remakes
Claims 1, 2, 4 and 6-11 have been amended. Claims 3 and 5 has been canceled. Claims 12-20 are as previously presented. Claims 1-2, 4 and 6-20 are currently examined.
Status of Objections and Rejection
The rejection as set forth within the previous office action has been modified as necessitated by applicant’s amendments. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6-8, 11-12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (WO 2015/033123).
As to claim 11, Akhtar discloses an electrochemical element (figures 1 and 2, fuel cell, discussed on page 7 and throughout) comprising an electrode layer, an electrolyte layer, and a counter electrode layer provided on/over the front face of a metal support, the metal support has a plate shape (figures 1 and 2, the electrodes and counter electrode are #16 and 18, (note: 16 and 18 together form a single electrode) the electrolyte layer is #26, the metal support is #10, this is also discussed throughout), the metal support provided with a plurality of open penetration spaces that pass through the metal support from a front face to a back face, the front face being provided with an electrode layer, such that a gas may flow through the penetration spaces to the electrode layer (figures 1 and 2, the metal support plate is #10, the open penetrations are #10, the electrode layer being #16 and 18, either a fuel or oxide flows to the electrode, discussed throughout), wherein a region of the front face is provided with the penetration spaces being a hole region (figures 1-2, and discussed throughout), wherein openings of the penetration spaces are formed in the front face being front-side openings (figures 1-2, and discussed throughout), and wherein an aperture ratio that is a ratio of the front-side openings to the hole region is 0.1% or more and 7.0% or less (page 7 lines 10-20, less than 25 percent) and each back side opening that is an opening of the penetration space formed in the back face has an area or a diameter larger than those of the front side openings (figures 1 and 2, page 7 lines 1-10). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 1, Akhtar discloses wherein, the metal support has a thickness of 0.15 mm or more and 1.0 mm or less (page 6 lines 25-35). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 2, Akhtar discloses wherein, each of the front-side openings has a circular shape or a substantially circular shape having a diameter of 10 μm or more and 60 μm or less (page 6 lines 25-35). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 4, Akhtar discloses wherein, intervals between the front-side openings are 0.05 mm or more and 0.3 mm or less (page 6 lines 25-35). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
As to claim 6, Akhtar is silent to wherein, the metal support is formed by stacking a plurality of metal plates. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 7, Akhtar does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates having the same thickness or substantially the same thickness. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 8, Akhtar does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates including a first metal plate that is a plate made of metal, and a second metal plate that is a plate made of metal and is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 12, Akhtar discloses an electrochemical module comprising the electrochemical elements according to claim 11 arranged in an assembled state (page 8 lines 14-26).
As to claim 18, Akhtar discloses a method for manufacturing the metal support according to claim 1, comprising: forming the plurality of penetration spaces passing through the metal support from the front face to the back face through laser processing, punching processing, etching processing, or a combination thereof (page 6 lines 25-page 7 line 10).  
Claims 6-8, 11-14, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa (US 2010/0104912) and further in view of Akhtar (WO 2015/033123).
As to claim 11, Ogawa discloses an electrochemical element comprising an electrode layer, an electrolyte layer, and a counter electrode layer provided on/over a front face of a metal support ([0007], figures 10-13, discussed throughout), wherein the metal support has a plate shape (figures 10-13 #21n, [0012], [0124] and discussed throughout), wherein the metal support provided with a plurality of open penetration spaces that pass through the metal support from a front face to a back face (figures 10-13 #21n, [0012], [0124], [0029], [0133] and discussed throughout), the front face being a face to be provided with an electrode layer (figures 10-13 #21n being the metal support and #22 being the hydrogen side electrode layer; also discussed throughout), such that a gas may flow through the penetration spaces to the electrode layer (figures 10-13, hydrogen is flowing through the holes, discussed throughout), a region of the front face is provided with the penetration spaces being a hole region (figures 10-13, [0012], [0124], [0029], [0133]), openings of the penetration spaces are formed in the front face being front-side openings (figures 10-13, [0012], [0124], [0029], [0133]), and wherein an aperture ratio that is a ratio of the front-side openings to the hole region is 0.1% or more and 7.0% or less ([0133] and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Ogawa is silent to each back side opening that is an opening of the penetration spaces formed in the back face has an area or a diameter larger than those of the front side openings. Akhtar discloses a fuel cell (figures 1 and 2, fuel cell, discussed on page 7 and throughout) with a metal support plate (figures 1 and 2 #10, discussed throughout) wherein each back side opening that is an opening of the penetration spaces formed in the back face has an area or a diameter larger than those of the front side openings (figures 1 and 2, page 7 lines 1-10). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the through hold design of Akhtar within Ogawa as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143.01) or a mere change and shape (see MPEP 2144.04 IV).  
As to claim 6, modified Ogawa does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 7, modified Ogawa does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates having the same thickness or substantially the same thickness. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 8, modified Ogawa does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates including a first metal plate that is a plate made of metal, and a second metal plate that is a plate made of metal and is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 12, modified Ogawa discloses an electrochemical module comprising a plurality of the electrochemical elements according to claim 11 arranged in an assembled state (figures 10-13, [0006], fuel cell stack, [0028], discussed throughout).
As to claim 13, modified Ogawa discloses an electrochemical device (figures 1 and 2, the system, discussed throughout; Ogawa) comprising the electrochemical element according to claim 11 (see above) and a fuel converter (figures 1 and 2, can either be the fuel cell or the liquid gas separator as the term fuel converter is broad; Ogawa), and comprising a fuel supply unit that allows gas containing a reducing component to flow between the electrochemical element and the fuel converter (figures 1 and 2, the hydrogen tank supplies the fuel and air applies the oxygen , the gasses go through the systems, discussed throughout; Ogawa). 
As to claim 14, modified Ogawa discloses an electrochemical device comprising the electrochemical element according to claim 11 and a power converter that extracts power from the electrochemical element or supplies power to the electrochemical element (figures 1 and 2, the electrochemical element is the fuel cell stack and the power converter is the vehicle; discussed throughout; Ogawa). 
As to claim 16, modified Ogawa discloses a solid oxide fuel cell comprising the electrochemical element according to claim 11, wherein a power generation reaction is caused in the electrochemical element ([0178], discussed throughout, the power generation reaction is between the hydrogen and the oxygen; Ogawa). 
As to claim 17, modified Ogawa discloses a solid oxide electrolytic cell comprising the electrochemical element according to claim 11, wherein an electrolytic reaction is caused in the electrochemical element ([0178], discussed throughout, the power generation reaction is between the hydrogen and the oxygen; Ogawa).  
As to claim 19, modified Ogawa discloses an electrochemical device comprising the electrochemical module according to claim 12 and a fuel converter, and comprising a fuel supply unit that allows gas containing a reducing component to flow between the electrochemical module and the fuel converter (figures 1 and 2, the hydrogen tank supplies the fuel and air applies the oxygen , the gasses go through the systems, discussed throughout; Ogawa). 
As to claim 20, modified Ogawa discloses an electrochemical device comprising the electrochemical module according to claim 12 and a power converter that extracts power from the electrochemical module or supplies power to the electrochemical module (figures 1 and 2, the electrochemical module is the fuel cell stack and the power converter is the vehicle; discussed throughout; Ogawa).  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ogawa as applied to claim 11 above, and further in view of Horiuchi (US 2005/0048352). 
As to claim 10, modified Ogawa is silent to wherein, least a portion of the front face is covered by a metal oxide film. However, Ogawa discloses wherein least a portion of the front face is covered by the fuel electrode (figures 10-13). Horiuchi discloses a fuel cell (abstract) wherein the fuel electrode (anode) comprises metal oxides ([0049]). It would have been obvious to use the metal oxides from Horiuchi within Ogawa because the metal oxides have a catalyst affect in the oxidation reduction reaction occurring between the fuel gas and the oxygen ([0049], Horiuchi). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Ogawa as applied to claim 13 above, and further in view of Lee (US 2012/0122000) or Sakajo (US 2012/0247746).
As to claim 15, modified Ogawa discloses an energy system ([0006], fuel cell stack, discussed throughout; Ogawa) comprising the electrochemical device of claim 13 (see above). However, Ogawa is silent to the waste heat utilization system that reuses heat discharged from the electrochemical device. Lee discloses a fuel cell system ([0018]) wherein waste heat utilization system that reuses heat discharged from the electrochemical device ([0092]). It would have been obvious to use the waste heat utilization system from Lee within modified Ogawa to provide heat the interior of the vehicle ([0092], Lee). Sakajo discloses a fuel cell system ([0005]) wherein waste heat utilization system that reuses heat discharged from the electrochemical device ([0005] and [0101]). It would have been obvious to implement the waste heat system from Sakajo into modified Ogawa in order to increase fuel consumption and efficiency ([0101], Sakajo).   
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Leah (US 2015/0064597) and in further view of Akhtar (WO 2015/033123). 
As to claim 11, Leah discloses an electrochemical element comprising an electrode layer, an electrolyte layer, and a counter electrode layer provided on/over a front face of a metal support (figure 1, [0074]), the metal support having a plate shape (figure 1 #1, [0074], and discussed throughout), wherein the metal support provided with a plurality of open penetration spaces that pass through the metal support from a front face to a back face (figure 1 #1, [0074] and discussed throughout), the front face being a face to be provided with an electrode layer (figure1 #1 and #3, [0074]; also discussed throughout), such that a gas may flow through the penetrating space to the electrode layer (figure 1 discussed throughout), a region of the front face is provided with the penetration spaces being a hole region, openings of the penetration spaces are formed in the front face being front-side openings (figure 1, [0074], discussed throughout), and wherein an aperture ratio that is a ratio of the front-side openings to the hole region is 0.1% or more and 7.0% or less ([0027] and discussed throughout). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I). 
Leah is silent to each back side opening that is an opening of the penetration spaces formed in the back face has an area or a diameter larger than those of the front side openings. Akhtar discloses a fuel cell (figures 1 and 2, fuel cell, discussed on page 7 and throughout) with a metal support plate (figures 1 and 2 #10, discussed throughout) wherein each back side opening that is an opening of the penetration spaces formed in the back face has an area or a diameter larger than those of the front side openings (figures 1 and 2, page 7 lines 1-10). It would have been obvious to one of ordinary skill within the art at the time of the effective filling date of the invention to use the through hold design of Akhtar within Ogawa as a mere combing prior art elements according to known methods to yield predictable results (see MPEP 2143.01) or a mere change and shape (see MPEP 2144.04 IV).
As to claim 1, modified Leah discloses wherein the metal support has a thickness of 0.15 mm or more and 1.0 mm or less ([0027]; Leah). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05 I).
As to claim 6, modified Leah does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 7, modified Leah does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates having the same thickness or substantially the same thickness. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I).
As to claim 8, modified Leah does not specifically state wherein, the metal support is formed by stacking a plurality of metal plates including a first metal plate that is a plate made of metal, and a second metal plate that is a plate made of metal and is thicker than the first metal plate, the first metal plate being arranged closer to the front face than the second metal plate is. However, even though product by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113 I). 
As to claim 9, modified Leah discloses wherein the metal support is made of a Fe-Cr based alloy ([0074]; Leah).
As to claim 10, modified Leah discloses wherein at least a portion of the front face is coved by a metal oxide film (figure 1, [0037]; Leah). 
Response to Arguments
Applicant’s arguments, see Applicants arguments, filed 11/02/2022, with respect to the rejections of claims 1-2, 4 and 6-20 under Sawada (US 2020/0082998), Ogawa (US 2010/0104912) and Leah (US 2015/0064597) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Akhtar (WO 2015/033123) and modified Leah and modified Ogawa (US 2010/0104912). Please see above rejections for more detail. 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728. The examiner can normally be reached 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN R OHARA/Examiner, Art Unit 1724